Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Non-elected claim 5 has been canceled.

The following is an examiner’s statement of reasons for allowance: 
	Claims 1-4 were elected without traverse by applicant’s representative Joe McKinney Muncy on 5/11/21 in response to a telephone restriction by the present examiner, Joseph D. Anthony. As such, claim 5 was withdrawn from further consideration. The restriction was as followed: 
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
Group I, claim(s) 1-4, drawn to a process for preparing a Mannich base quaternary ammonium salt.
applications of the Mannich base quaternary ammonium salt.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Inventions I and II lack unity of invention because the groups do not share the same or corresponding technical feature. Specifically, the specific process parameters of making the Mannich base quaternary ammonium salt (e.g. reaction temperature range and reaction time range) are special technical features for invention I claims (i.e. claims 1-4) but are not special technical features for invention II claim 5. It is well established that a novel and unobvious process of making a substance does not inherently impart patentability to the substance itself.
After examining the elected invention, drawn to a process for preparing a Mannich base quaternary ammonium salt, it has been determined that said process is in condition for allowance. Since non-elected claim 5 is drawn to applications of the Mannich base quaternary ammonium salt, rejoinder is NOT appropriate and thus claim 5 has been canceled to put the application in condition for allowance.

The closest prior-art references are deemed to be as followed.

 CN103289663 teaches a process 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Applicant’s independent claim 1 is patentable over CN103289663 in the following important ways: 
1) Applicant’s amine substances and ketone substances employed in the claimed process of making the Mannich base intermediate are not the same as the amine substances and ketone substances employed in CN’s disclosed process of making the Mannich base intermediate.
2) Applicant’s specifically claimed reaction temperature range of 60-80oC and reaction time range of 7 to 10 hours for reacting a ketone substance with the reaction product of the amine and aldehyde to make the Mannich base intermediate, do not overlap with CN’s reaction temperature range of 92-98oC and reaction time of 5 hours for making the Mannich base intermediate.,
3) Applicant’s specifically claimed process step of performing a distillation under a reduced pressure, to remove the solvent from the formed Mannich intermediate base prior to its reaction with a quaternizing reagent is not specifically disclosed by CN., and

The Examiner holds that one having ordinary skill in the art, reading CN’s disclosure, would have absolutely no motivation to employ applicant’s specifically claimed process features for preparing a Mannich base quaternary ammonium salt as set forth in applicant’s independent claim 1.

2) CN105419774A teaches a preparation method for an acidizing corrosion inhibitor to be used in a high-temperature and concentrated acid environment, such as  in carbonate oil reservoir exploration.  According to the technical scheme, firstly, formaldehyde, benzene methanamine, absolute ethyl alcohol and concentrated hydrochloric acid are added into a three-necked flask, and then the three-necked flask is placed into an oil bath pan with the temperature being 110oC for conducting a reaction for 2 hours; then, acetophenone is added, the pH is adjusted to 4 through concentrated hydrochloric acid, a reaction is conducted for 4 hours, and a coarse Mannich base is obtained; thirdly, a vacuum rotary' evaporation instrument is utilized for purification, separation is conducted, and a Mannich base intermediate is obtained; fourthly, after the Mannich base intermediate obtained in step 3, is washed, benzyl chloride is added, a reaction is conducted for 6 hours at the temperature of 110oC, evaporation and separation are conducted through the vacuum rotary evaporation instrument, and Mannich base quaternary ammonium salt is obtained; finally, potassium iodide is added in the Mannich base quaternary ammonium salt stirring process for 
Applicant’s independent claim 1 is patentable over CN105419774A in the following important ways: 
1) Applicant’s amine substances, aldehyde substances and ketone substances employed in the claimed process of making the Mannich base intermediate are not the same as the amine substances, aldehyde substances and ketone substances employed in CN’s disclosed process of making the Mannich base intermediate. 
2) Applicant’s specifically claimed reaction temperature range of 60-80oC for reacting the amine with the aldehyde in a solvent, does not overlap with CN’s reaction temperature of 110oC for reacting the amine with the aldehyde in a solvent.
3) Applicant’s specifically claimed reaction temperature range of 60-80oC and reaction time range of 7 to 10 hours for reacting a ketone substance with the reaction product of the amine and aldehyde to make the Mannich base intermediate, do not overlap with CN’s reaction temperature of 110oC and reaction time of 4 hours for making the Mannich base intermediate., and
4) Applicant’s specifically claimed reaction temperature range of 70-90oC and reaction time range of 14-16 hours, for quaternizing the Mannich base intermediate, does not overlap with CN’s reaction temperature of 110oC and 6 hour reaction time for quaternizing the Mannich base intermediate.
The Examiner holds that one having ordinary skill in the art, reading CN’s disclosure, would have absolutely no motivation to employ applicant’s specifically .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH DAVID ANTHONY whose telephone number is (571)272-1117.  The examiner can normally be reached on M-F: 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JOSEPH D ANTHONY/           Primary Examiner, Art Unit 1761